                     Case 1:19-cr-00189-TSC Document 5-3 Filed 06/11/19 Page 1 of 2
                        SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                                     CRIMINAL DIVISION
                                       UNITED STATES
                                              VS
                                      STEVENS, JEREMY
                                        CCN #: 16049875
                                    Arrest Number: 071610172

The event occurred on 04/01/2016 at approximately 12:55 at SEVENTH DISTRICT POLICE STATION, 2455 ALABAMA
AVENUE SE, WASHINGTON, DC 20020



  ---------------------------BODY WORN CAMERA ACTIVATED--------------------------

  The offense occurred on 04/01/2016 at approximately 1101 hours. W-1, who is a 911 call taker for the Office of
  Unified Communications, answered a 911 call from                   . The caller (D-1) was a male and requested the
  police. W-1 asked what the nature of the emergency was and S-1 replied, “Two officers just jumped out on me with
  guns and slammed me on the ground.” W-1 then advised D-1 to respond to 7D to file a complaint. D-1 replied, “I
  went there. They told me they’d take a message. That’s why those cops in Richmond got shot.” W-1 then tried to
  deescalate the situation and again tried to advise D-1 to go back to the station. D-1 stated, “I’mma take matters into
  my own hands. In 10 minutes I am going to shoot the police at 7D so tell them to get ready". W-1 further stated to
  MPD officer Walker that D-1 made the statement to her because he went to the station to complain about some
  officers that had jumped out on him with their weapons drawn knocked him to the ground. D-1 claimed he did not do
  anything for that to happen.

  W-1 then forwarded the call to the 7D radio zone dispatcher for broadcast.

  Officers Garner and Saunders then advised that at 1011 hours, they received a call for ‘man with a gun’ at 7 th and
  Alabama Ave SE. The officers located a subject matching the description and affected a stop. They determined the
  individual did not have a weapon through a pat down, but the subject became belligerent and combative. At that time
  , the officer allowed the subject to leave. A report was taken for ‘Stop and Frisk’ CCN-16049811.

  Detective Pemberton obtained the phone number of the 911 caller and searched a police database. The number was
  registered to JEREMY STEVENSON,               . Detective Pemberton located images of STEVENSON in another
  police database.

  Detectives compared the images in the police database to the images from the officer’s body camera footage from the
  stop and frisk. STEVENSON was positively identified as the person from the stop and frisk.

  Detectives broadcast the lookout over 7D of the suspects' name and description. A short time later, MPD officers
  Edards and Walker, in full uniform, operating a marked police cruiser and utilizing scout CD7112 located (D-1) in
  the 3200 block of Martin Luther King Jr Ave SE. As MPD officers Edwards and Walker attempted to approach D-1,
  D-1 fled (unprovoked) on foot in the direction of the 3000 blk of martin luther King Jr. Ave SE. A short foot pursuit
  ensued and D-1 was apprehended without incident. A WALES/NCIC check was conducted with the dispatcher and
  held negative results. D-1 was placed under arrest for APO and Threats to Kill. A search incident to arrest revealed
  that D-1 was in possession of a cell phone. Detective Pemberton called the suspect number of                and the
  suspect’s phone began to ring.

  D-1 was identified as JEREMY STEVENSON,                     , PDID: 630-663. D-1 was transported to 7D for processing.

  Sgt Andelman (CDU 71 offical) was notified and responded to the scene.




The event and acts described above occurred primarily in the District of Columbia and were committed as described by defendant(s) listed
in the case caption.

Subscribed and sworn before me this 04/01/2016
                                                                                                                                Pg. 1 of 2
                          Case 1:19-cr-00189-TSC Document 5-3 Filed 06/11/19 Page 2 of 2

WALKER, DONALD / 4875 / 9742 (04/01/2016) E-SIGNATURE                                        MONGAL, AUBREY / 4166 (04/01/2016) E-SIGNATURE
Police Officer / Badge# / CAD#                                                                Unit                         Witness / Deputy Clerk


WALKER, DONALD / 4875 / 9742                                                                                                           MONGAL, AUBREY / 4166
Printed Name of Member / Badge# / CAD#                                                        Printed Name of Witness / Deputy Clerk


The foregoing statement was made under penalty of criminal prosecution and punishment for false statements pursuant to D.C. Code 22-2405




                                                                                                                                                       Pg. 2 of 2
